Citation Nr: 0424028	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1979 to August 
1983.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO denied the veteran's claim for 
service connection for hemorrhoids and his petition to reopen 
his previously denied claim for service connection for 
bilateral pes planus.

The veteran's claim for service connection for bilateral pes 
planus was first considered and denied by the RO in an 
unappealed October 1984 rating decision.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) (if a notice of disagreement (NOD) is 
not filed within one year of notice of the RO's decision, the 
RO's determination becomes final and binding based on the 
evidence then of record).  See also 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302 (2003), etc.  

Although, as required, in the April 2002 decision at issue, 
the RO determined whether new and material evidence had been 
received to reopen this claim, so, too, must the Board make 
this threshold preliminary determination, regardless, 
because this affects the Board's jurisdiction to reach the 
underlying claim and adjudicate the merits of it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  So the issue on appeal is whether new and 
material evidence has been received to reopen the claim for 
service connection for bilateral pes planus.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed hemorrhoids during or as a 
result of his service in the military.

3.  In an unappealed October 1984 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral pes planus. 

4.  The additional evidence submitted or otherwise obtained 
since that October 1984 rating decision is cumulative of 
evidence already of record and is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2003).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
pes planus.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The April 2002 rating 
decision appealed, the July 2002 statement of the case, and 
the February 2004 supplemental statement of the case, as well 
as August 2001 and April 2002 letters to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claims.  And the August 
2001 and April 2002 letters, in particular, apprised him of 
the type of information and evidence needed from him to 
support his claims, what he could do to help in this regard, 
and what VA had done and would do in obtaining supporting 
evidence.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  That type of notice is what is specifically 
contemplated by the VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  Also, the veteran was afforded 
several opportunities to submit additional evidence in 
support of his claims.  But he and his representative have 
not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, the August 2001 and April 2002 letters apprising 
the veteran of the provisions of the VCAA were sent prior to 
adjudicating his claim in April 2002.  So there was due 
process compliance with the holding and mandated sequence of 
events specified in a recent precedent decision.  See 
Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370 (June 24, 2004) ("Pelegrini II"), where the 
United States Court of Appeals for Veterans Claims (Court) 
vacated its previous decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) ("Pelegrini I").  See also 
VAOGCPREC 7-2004 (July 16, 2004) discussing the Court's 
holding in Pelegrini II.  In Pelegrini II, just as in 
Pelegrini I, the Court held, among other things, that VCAA 
notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Roanoke, and the RO did just that.  Consequently, there is no 
issue insofar as the timing of the VCAA notice.  
And the content of the VCAA notice is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

With respect to the VCAA letters of August 2001 and April 
2002, the veteran was requested to respond within 60 days and 
30 days, respectively, but was informed that he had up to one 
year to submit evidence.  And, it has been more than one year 
since the April 2002 letter.  Nonetheless, 38 C.F.R. § 
3.159(b)(1) (2003) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision, which is similar to the 60-
day and 30-day notices alluded to above, was invalid because 
it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



I.  Entitlement to Service Connection for Hemorrhoids

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The pertinent evidence of record consists of the veteran's 
service medical records and VA medical records.

The veteran's June 1979 Report of Medical History for 
purposes of enlistment indicates that he denied experiencing 
rectal disease.  The contemporaneous Report of Medical 
Examination showed that a clinical evaluation of his anus and 
rectum was normal.  

The veteran's August 1983 Report of Medical Examination for 
purposes of separation also showed a normal clinical 
evaluation of his anus and rectum.  His military service 
ended later in August 1983.

In December 1994, the veteran was hospitalized for a 
hemorrhoidectomy and anal dilation.  Upon physical 
examination, his bowel sounds were normoactive and there were 
3 external rectum tags.  In addition, he was heme-negative 
and extremely tender in his rectum.  Intraoperative findings 
included 3 hemorrhoids, 2 of which were extensively large and 
external, and thus, were resected.

A January 1995 VA medical report indicates the veteran was 
hospitalized for a posteriorly based anal fissure following 
the hemorrhoidectomy and anal dilation.

A June 1995 VA discharge summary indicates the veteran again 
was hospitalized for an anal fissure.  And while 
hospitalized, he underwent an examination under anesthesia, a 
rigid sigmoidoscopy, an anoscopy, and a lateral 
sphincterotomy.  The hemorrhoidectomy in December 1994 was 
noted by history.

February and May 1998 VA medical records show the veteran had 
a refractory hemorrhoid, but without anal fissure.

A May 1998 VA medical record shows the veteran had a 
refractory hemorrhoid.

January and June 1999 VA medical records indicate that 
examination of the veteran was negative for evidence of an 
anal fissure or hemorrhoid.

A July 2000 VA treatment note indicates the veteran had 
rectal pain - most likely secondary to hemorrhoid surgery, an 
adenomatous colon polyp removed in March 2000, and past 
alcohol abuse.

The veteran was diagnosed with a small external hemorrhoid 
and a small umbilical hernia in June 2001.

In July 2001, a VA clinician stated the veteran had 
exaggerated behavior versus anxiety around bowel habits, but 
that he reported some symptoms suggestive of irritable bowel 
syndrome (IBS).

An August 2001 VA medical record states the veteran reported 
that he underwent a hemorrhoidectomy in 1994, and that he had 
experienced rectal, stomach, back, and left shoulder pain 
ever since.  A history of an internal hemorrhoidectomy in 
1998 was also noted.  A psychiatry consultation report 
indicates that a VA clinician previously had indicated that 
the veteran's gastrointestinal pain was unrelated to his 
actual physical condition.  The report also indicates that he 
stated that he was unable to work due to his pain and an 
inability to sit for long periods since his 1994 hemorrhoid 
surgery, and that a fellow veteran told him that he would not 
have to work anymore if he obtained disability for his pain.
 
A November 2001 VA treatment note indicates the veteran was 
seen in the gastrointestinal continuity clinic for abdominal 
pain and fecal incontinence.  On objective physical 
examination, he had decreased rectal tone, intact perianal 
sensation, and external hemorrhoids.  The assessment was 
abdominal pain possibly related to anxiety and fecal 
incontinence secondary to hemorrhoidectomy and 
rectal dilation. 

A December 2001 VA treatment note indicates the veteran had a 
history of irritable bowel syndrome and a somatization 
disorder.  He complained of abdominal discomfort due to 
hemorrhoid surgery.

A January 2002 VA treatment note indicates the veteran had a 
number of somatic symptoms such as problems swallowing, dry 
mouth, and gastrointestinal upset.  Impressions included 
manic-depressive disorder and somatization 
disorder/generalized anxiety disorder.

In March 2002, the veteran complained of "spaghetti like 
hemorrhoids."  He also complained of discomfort from an 
abdominal hernia, an anal fissure, dysmotility, and fecal and 
urinary incontinence.  The evaluating clinician indicated the 
veteran gesticulated when describing his physical problems in 
such a way as to give the impression that he was in great 
discomfort, but that such discomfort was not reflected in his 
speech and facial impression.  The impression was 
somatization disorder/general anxiety disorder.

April 2002 VA consultation notes indicate the veteran's 
stenosis was improved, but that he had increased diarrhea.  
Other treatment notes indicate he had multiple complaints 
from an abdominal hernia, anal fissure, dysmotility, and 
episodes of fecal and urinary incontinence, which he reported 
started in 1994 after multiple surgeries.

There is no persuasive medical nexus evidence of record 
indicating the veteran's hemorrhoids were incurred during or 
as a result of his service in the military.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  His service medical records are 
entirely unremarkable for evidence of hemorrhoids, associated 
symptoms, or any other related disorders.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
And there also is no objective evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service in August 1983 and the initial 
diagnosis more than 11 years later in December 1994.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology after service).  Moreover, none 
of his treatment records contain a medical opinion indicating 
his hemorrhoids, even once diagnosed, are/were a consequence 
of his service in the military.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

In contrast, the medical evidence, while confirming the 
veteran's history of hemorrhoids since about December 1994, 
indicates that most of his current gastrointestinal and 
rectal complaints are linked to a somatization disorder.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  



The only evidence alleging the veteran's hemorrhoids are 
related to his service in the military comes from him, 
personally.  And as a layman, he simply does not have the 
necessary medical training and/or expertise to determine the 
cause of this condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence 
substantiating them.  Consequently, absent medical evidence 
of a causal relationship to his service in the military, 
service connection cannot be granted because the 
preponderance of the evidence is unfavorable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.

II.  Whether New and Material Evidence has been Submitted to 
Reopen the Previously Denied Claim for Service Connection for 
Bilateral Pes Planus

As mentioned, the veteran's claim for service connection for 
bilateral pes planus was first considered and denied by the 
RO in an October 1984 rating decision.  The claim originally 
was denied on the basis that the bilateral pes planus was not 
shown to have been incurred or aggravated during service by 
the evidence of record.  The RO, in denying the veteran's 
claim, relied on information contained in his service medical 
records.  They showed that he had asymptomatic pes planus 
prior to entering the military, as this condition 
specifically was noted in the report of his enlistment 
examination.  His August 1983 separation examination also 
noted bilateral pes planus (i.e., flat feet).  The RO pointed 
out there were no records showing that he was treated for his 
flat feet during service to suggest aggravation of this pre-
existing condition.

The veteran filed his current petition to reopen this 
previously denied claim in March 2001.  The RO approached his 
claim properly, as an issue of whether new and material 
evidence had been received to reopen this previously denied 
claim.  And in an April 2002 decision, the RO found that the 
evidence received since the prior denial was new, but still 
not material, as the VA medical records obtained on behalf of 
the veteran did not show that his bilateral pes planus was 
related to his service in the military.  This appeal ensued.

As alluded to, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claim to 
adjudicate it on a de novo basis.  See Barnett at 1384.  See, 
too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the 
Board finds that no such evidence has been submitted, then 
the analysis must end, and the RO's determination in this 
regard becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even where 
the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.



As a general rule, within one year from the date of mailing 
the notice of the RO's decision, an NOD must be filed in 
order to initiate an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  If an NOD is not 
filed within one year of notice of the decision, the RO's 
determination becomes final and binding on the veteran based 
on the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
In addition, where the veteran files a NOD, but fails to 
perfect his appeal within sixty days of the date on which the 
SOC was mailed or within one year from the date of mailing 
the notice of the decision (by filing a VA Form 9 or 
equivalent statement), the RO's determination becomes final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.

In this case, the veteran did not file an NOD after the 
October 1984 rating decision.  Therefore, that rating 
decision is final and binding on him based on the evidence 
then of record, and it is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 
(a), 3.156, 20.302, 20.1103.  However, if there is new and 
material evidence since that decision, the claim must be 
reopened and the former disposition reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).



The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2003).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. At 45,620.  As the current 
claim was filed in June 2001, before this date, the new 
version of the regulation is inapplicable in this case.  
Rather, the former definition of new and material evidence 
must be used.  See 38 C.F.R. § 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).  This does not mean that the evidence warrants a 
revision of the prior determination.  It is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge at 1363 (citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Final Definition," 55 Fed. Reg. at 52274 (1990)).  
If all of the tests are satisfied, the claim must be 
reopened.

The evidence added to the record since the RO's October 1984 
rating decision consists of VA medical treatment records.



In July 1997, an examination of the veteran's extremities 
disclosed no signs of cyanosis, clubbing, or edema.  A 
December 2001 VA treatment note indicates he had bilateral 
flat feet, without redness or swelling, and that he was given 
a podiatry referral.  

In May 2002, the veteran complained of painful flat feet.  An 
evaluation of his feet showed dry scaly skin on the plantar 
surface and thickened and discolored nails.  There was a 
lateral deviation of the hallux bilaterally, pain on 
palpation, and dorsiflexion and plantar flexion of the left 
hallux was less than 90 degrees.  It also was observed that 
he had low arches and a bony growth on the dorsum of the 1st 
metacarpophalangeal joint of the left foot.  The assessment 
included onychomycosis, hallux abducto valgus bilaterally, 
left worse than right, exostosis, hallux limitus, pes planus, 
and gastroc equines.  An X-ray showed mild degenerative joint 
disease (arthritis) of the right first metatarsal phalangeal 
joint and moderate degenerative joint disease of the left 
first metatarsal phalangeal joint, as well as mild hallux 
valgus bilaterally.

A July 2002 podiatry treatment note indicates the veteran's 
pedal pulses were palpable to 2+ bilaterally, and that he had 
mild edema of the left first metatarsal phalangeal joint.  
Sensation was intact, but there were skin macerations 
bilaterally.  Muscle strength was full, but he had pain on 
dorsiflexion and plantar flexion of the left hallux.  
Bilateral flat feet were noted.  The assessment was pes 
planus, hallux limitus of the left foot, and hallux abducto 
valgus.

A January 2003 radiology report indicates the veteran 
complained of bilateral painful great toes, but that an X-ray 
was negative for evidence of a fracture, dislocation, or bony 
fragments.  There was mild degenerative joint disease of the 
right first metatarsal phalangeal joint and moderate 
degenerative joint disease of the left first metatarsal 
phalangeal joint.  A treatment note indicates he had a 
decreased medial arch on the left foot and no range of motion 
to the first metatarsal phalangeal joint.  The assessment was 
painful hallux limitus, left greater than right, and 
bilateral pes planus.  

In February 2003, the veteran underwent a left first 
metatarsal osteotomy to correct a bunion and great toe 
implant for left hallux rigidus.  A February 2003 X-ray of 
the left foot noted he was status-post arthroplasty of the 
interphalangeal joint of the great toe with good alignment 
and without evidence of an osteomyelitic change.  Another 
treatment note indicates he had bilateral lateral deviation 
of the hallux, decreased range of motion of the hallux on the 
left foot, and pain with range of motion.  There was a large 
prominent exostosis dorsally.

In April 2003, the veteran underwent a right first metatarsal 
osteotomy to correct a bunion on that foot, too.

This additional evidence does not provide a basis for 
reopening the claim because it is not both new and material.  
Although the veteran's VA medical records are new, in that 
they were not previously of record, they are nonetheless 
immaterial to his claim for service connection for bilateral 
pes planus because they do not address what was missing at 
the time of the October 1984 rating decision, even when 
considered with the other evidence as a whole and, thus, are 
merely cumulative.  What was missing at the time of the 
October 1984 RO rating decision was evidence suggesting the 
veteran's bilateral pes planus was incurred or aggravated 
during his service.  The records submitted by him during the 
years since that 1984 decision only refer to the evaluation 
and treatment, i.e., the current diagnosis and severity, of 
his bilateral pes planus and additional foot disorders, 
including onychomycosis and hallux abducto valgus.  See 
Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).  In short, these VA medical 
records do not show a causal relationship between his service 
in the military and any current symptomatology or diagnoses 
related to his bilateral pes planus or other foot disorders.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993). 



The Board is mindful of the veteran's arguments that he is 
entitled to service connection because he had bilateral pes 
planus during his military service.  However, merely 
reiterating previously made arguments, without this 
independent verification, is insufficient grounds to reopen 
his claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decisionmaker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of for service connection for bilateral pes planus.  
And, in the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for hemorrhoids is denied.

The petition to reopen the claim for service connection for 
bilateral pes planus is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



